Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II (claims 16 and 18-30) in the reply filed on December 20, 2021 is acknowledged. Claims 1-9 and 17 are withdrawn from further consideration. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “said”.  Correction is required.  See MPEP § 608.01(b).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 16 and 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 16, the phrase “the identity” lacks antecedent basis. On the last line of claim 16, the phrase “the first peptide bond” lacks antecedent basis.
On lines 2-3 of claim 18, the phrase “the length of time” lacks antecedent basis. On line 4 of claim 18, the phrase “a set of reference values for the different amino acids” is indefinite since it is not clear what these reference values represent. Do these reference values represent a length of residence time of the cleavage-inducing agent on the different amino acids when the different amino acids are N-terminal amino acids of a polypeptide? 
On line 3 of claim 19, the phrase “every binding event” is indefinite since it is not clear that the aminopeptidase repeatedly binds and unbinds to the N-terminal amino acid of the polypeptide before the aminopeptidase cleaves the N-terminal amino acid.
On line 2 of claim 20, the phrase “the cleavage” lacks antecedent basis. On lines 3-4 of claim 20, the phrase “a difference in optical, electrical or plasmonical signal” is indefinite since it is not clear what this “difference” is in reference to. Is this “difference” in reference to an optical, electrical or plasmonical signal measured while the cleavage-inducing agent is bound to the N-terminal amino acid of the polypeptide? 

Claim 22 is indefinite since it is not clear when in the method that the polypeptide is denatured. Is the polypeptide denatured prior to contacting the polypeptide with the cleavage-inducing agent? 
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record teaches or fairly suggests a method of determining an identity of a N-terminal amino acid of a polypeptide that is immobilized on a surface via its C-terminus or a peptide moiety C-terminal to a first peptide bond of the polypeptide comprising the steps of contacting the polypeptide with a cleavage-inducing agent which repeatedly binds and unbinds with the N-terminal amino acid until it eventually cleaves the N-terminal amino acid from the polypeptide, measuring a residence time of the cleavage-inducing agent on the N-terminal amino acid, wherein the residence time represents a total length of time that the cleavage-inducing agent is bound to the N-terminal amino acid before the N-terminal amino acid is cleaved off from the polypeptide, and determining the identity of the N-terminal amino acid by comparing the measured residence time to a set of reference residence times characteristic for the cleavage-inducing agent and a set of N-terminal amino acids. The closest prior art references to Reed et al cleavage-inducing agent on a N-terminal amino acid of a polypeptide, wherein the cleavage-inducing agent both binds to the N-terminal amino acid and eventually cleaves the N-terminal amino acid from the polypeptide. 
Claims 18-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Emili (US 11,268,963) and Emili et al (US 9,566,335) who teach of protein sequencing methods using probes having different fluorescent spectral properties when conjugated to different N-terminal amino acids; Havranek et al (US 9,435,810) who teach of a method for identifying N-terminal amino acids of a polypeptide using fluorescently-labeled N-terminal amino acid binding proteins; Reed et al (US 2020/0209249 and US 2020/0209253) who teach of single molecule peptide sequencing methods comprising detecting multiple binding events between N-terminal amino acids on a polypeptide and N-terminal amino acid binding 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 30, 2022